Citation Nr: 0307386	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1948 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision.

Besides the issue listed above, a claim of entitlement to 
service connection for a dental condition and a claim of 
entitlement to service connection for a postoperative right 
eye condition were developed for appellate review following a 
May 2001 rating decision.  Both issues were addressed in a 
May 2002 statement of the case; however, the veteran, in his 
July 2002 substantive appeal, indicated that he wished to 
perfect his appeal as to the issue of entitlement to service 
connection for sleep apnea.  The veteran did not indicate 
that he wished to perfect an appeal as to the dental and 
right eye conditions.  As such, the issue of entitlement to 
service connection for a dental condition and entitlement to 
service connection for a postoperative right eye condition 
are not before the Board.  See 38 C.F.R. § 20.200 (2002) (an 
appeal consists of a timely filed notice of disagreement in 
writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal).


FINDING OF FACT

The veteran's sleep apnea did not begin in service, is not 
related to his service-connected esophagitis secondary to a 
hiatal hernia, and is not otherwise attributable to military 
service.




CONCLUSION OF LAW

The veteran does not have sleep apnea that is the result of 
disease or injury incurred in or aggravated by active 
military service; the veteran's sleep apnea is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
sleep apnea.  He indicates that he developed sleep apnea 
during service and suggests that his sleep apnea is related 
to his service-connected esophagitis secondary to a hiatal 
hernia.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

In the veteran's case, service medical records are negative 
for complaints, treatment, or diagnoses of sleep apnea.  
Service medical records indicate that at examinations in 
April 1948 and April 1951, the veteran's mouth, nose, throat, 
and respiratory system were normal.  Chest x-rays were 
negative.  A March 1952 chest x-ray was negative.  In May 
1955, the veteran complained of lightheadedness and dizzy 
spells.  He was prescribed Dramamine, and was told to seek 
further treatment if his condition did not improve.  A March 
1957 reenlistment examination shows that the veteran's nose, 
sinuses, mouth, throat, lungs, and chest were normal.  A 
chest x-ray was negative.  

Service medical records indicate that in November 1958, the 
veteran complained of lightheadedness.  He reported that he 
was not getting enough sleep as usual.  Ear, nose, and throat 
and heart examinations were negative.  The veteran was 
diagnosed with nervousness and fatigue.  In October 1959, the 
veteran complained of headaches and dizziness.  An 
examination of the heart and lungs were negative.  No 
shortness of breath was noted.  In June 1961, the veteran 
complained of dizziness and weakness.  A history of 
intermittent vertigo was noted.  It was noted that the 
veteran's symptoms were often associated with 
gastrointestinal problems, and that the veteran had a 
tendency for gastrointestinal difficulties.  In March 1962, 
the veteran complained of weakness, and was diagnosed with an 
upper respiratory infection.  A January 1963 examination 
shows that the veteran's nose, sinuses, mouth, throat, lungs, 
and chest were normal.  A chest x-ray was essentially 
negative.  A mild flu-like syndrome was noted in February 
1965, and mild pharyngitis was noted in July 1965.  The 
veteran complained of headaches in December 1965.  He was 
diagnosed with gastroenteritis versus a urinary tract 
infection.  In February 1966, the veteran complained of 
fatigue, and was diagnosed with subacute prostatitis.  

At a December 1966 retirement examination, the veteran 
complained of frequent headaches, dizzy spells, night sweats, 
shortness of breath, chronic cough, and a recent weight loss.  
He did not complain of ear, nose, or throat trouble, or 
frequent trouble sleeping.  The examiner noted that the 
veteran's dizziness had decreased since a right eye 
operation, and that the veteran had had no night sweats in 
four years.  The examiner noted that the veteran's shortness 
of breath and cough were referred to as nervous habits, and 
that the veteran had had no shortness of breath or pain 
related to effort.   Upon examination, the veteran's nose, 
sinuses, mouth, throat, lungs, and chest were normal.  A 
chest x-ray was negative.  A January 1968 examination 
indicates that the veteran's nose, sinuses, mouth, throat, 
chest and lungs were normal.  A chest x-ray was negative.  

Post-service medical records include a November 1969 VA 
examination which indicates that the veteran issued no 
complaints regarding his sleeping or breathing.  Upon 
examination, the veteran's nose, sinuses, mouth, throat, and 
respiratory system were normal.  A chest x-ray was negative.  

A June 1970 VA hospital report is negative for complaints, 
treatment, or diagnoses of sleep apnea.

At an October 1975 VA examination, the veteran registered no 
complaints of sleeping or breathing problems.  Upon 
examination, the veteran's nose, sinuses, mouth, throat, and 
respiratory system were normal. 

Treatment records from military medical clinics indicate that 
in August 1984, the veteran complained of nasal congestion 
and snoring.  In October 1990, the veteran complained of 
waking up at night, and his wife reported that the veteran 
had had some breathing difficulty.  The examiner indicated 
that sleep apnea needed to be ruled out.  

Treatment records from a military medical clinic dated in 
December 1990 indicate that the veteran had snoring and sleep 
apnea.  A consultation on sleep apnea was requested.  A 
January 1991 consultation report indicates that the veteran 
complained of difficulty of sleeping for a year.  His wife 
had noted his symptoms for six months and that he had had 
loud snoring for several years.  A 20 pound weight gain over 
the past two years was noted.  The veteran reported that he 
had been falling asleep in the morning.  It was noted that 
the veteran had had an upper respiratory infection for three 
weeks, and that he had had six upper respiratory infections 
over the past year.  An upper respiratory infection, 
bronchitis, mild airway obstruction, and questionable sleep 
apnea were diagnosed.  A pulmonary function test showed mild 
airway obstruction.  

VA treatment records indicate that in May 1999, the veteran 
complained of easy fatigability, which he said was relieved 
by a high energy snack.  The veteran was diagnosed with 
borderline diabetes mellitus with questionable hypoglycemia.  

VA treatment records dated in June 2000 indicate that the 
veteran complained of a lack of sleep.  The examiner noted 
that sleep apnea was questionable.  A physical examination 
showed a deviated nasal septum to the right.  The veteran was 
referred to a sleep study.  

Private records dated in October 2000 indicate that the 
veteran was diagnosed with sleep apnea.  

VA treatment records dated in October 2000 indicate that the 
veteran complained of sleep disturbance and constant fatigue 
in association with depression. He also complained of nasal 
congestion and snoring.  It was noted that he had sleep apnea 
symptoms, and that he had a moderately deviated septum.  

VA treatment records dated in December 2000 indicate that the 
veteran was diagnosed with sleep apnea.  He indicated that he 
was on a continuous positive airway pressure machine.  The 
veteran reported that he had noted dramatic improvement with 
regards to his other symptoms, including gastroesophageal 
reflux disease. It was noted that an evaluation of possible 
PTSD was necessary for possible further improvement with his 
insomnia.

VA treatment records dated in January 2001 indicate that the 
veteran gave a 10 year history of nasal airway obstruction 
and sleep disturbances.  The veteran had obstructive sleep 
apnea and he was using a continuous positive airway pressure 
machine.  He had a nasal septum deviation, which was greater 
on the right rather than the left.  The veteran was diagnosed 
with nasal airway obstruction secondary to nasoseptal 
deviation and nasal tip ptosis.  A septoplasty and an open 
rhinoplasty were performed.  

The veteran and his wife testified at a January 2002 hearing.  
The veteran stated that he could not remember ever sleeping 
for more than eight hours at a time.  He reported that he had 
requested that service medical personnel try to help diagnose 
his fatigue while he was on active duty.  He reported that 
his sleep apnea was a problem during service.  

In December 2002, the veteran submitted a magazine article 
which indicates that people who work irregular hours were at 
a greater risk of gastrointestinal problems and chronic sleep 
problems.  

The veteran and his wife testified at a hearing in December 
2002.  The veteran reported that he had sought treatment 
during service for his fatigue and lack of sleep.  He 
reported that he had always had sleep apnea, but was not 
diagnosed with this condition until 2000.  He suggested that 
he had developed sleep apnea because he had had to work odd 
hours during service.  He also stated that his sleep apnea 
was  brought on by his other medical problems, including his 
gastroesophageal reflux disease.  He reported that there were 
incidents when he fell asleep at work during service, but he 
was never disciplined for this.    

The Board finds that the preponderance of the evidence is 
against the claim of service connection for sleep apnea.  
Although the veteran has a current disability, the evidence 
of record does not indicate that the veteran's sleep apnea is 
related to service.   The veteran suggests that his sleep 
apnea had actually manifested during service, but because he 
was not specifically tested for such a condition, he was not 
diagnosed with sleep apnea until many years after his 
discharge from service.  To support his contention, the 
veteran argues that he was seen for symptoms associated with 
sleep apnea several times during service.  The Board 
acknowledges that the veteran had complained of fatigue, 
headaches, and sleeplessness during service.  However, the 
service medical records do not indicate that these complaints 
were manifestations of sleep apnea.  In fact, the veteran's 
complaints were specifically related to other conditions, 
including nervousness, gastrointestinal problems, and 
prostatitis.  Furthermore, the Board points out that the 
veteran was not discharged from active duty until over nine 
years after his November 1958 complaint of sleeping 
difficulties.  Although the veteran was subsequently examined 
several times during those nine years, he never again 
complained about having trouble sleeping during that time.  
In fact, at the veteran's retirement examination, he 
specifically indicated that he did not have frequent trouble 
sleeping.  In addition, the retirement examiner noted that 
the veteran's shortness of breath was related to nervousness, 
rather than to sleep apnea.     

Additionally, the veteran's post-service medical records 
further reflect that although the veteran was examined many 
times after his separation from service by both VA and 
military examiners, he was not diagnosed with sleep apnea 
until 1990-more than 20 years after his separation from 
service.  The veteran's post-service treatment records 
indicate that the veteran reported to two medical examiners 
that his sleep disorder did not begin until around 1990.  
Most importantly, none of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between the post-service diagnosis of sleep apnea and the 
veteran's military service.  As far as the veteran's argument 
that he developed sleep apnea as the result of working 
irregular hours during service, the Board points out that the 
medical records do not support this contention.  The Board 
notes that the magazine article that the veteran had 
submitted that suggests a correlation between an irregular 
work schedule and sleep disorders did not specifically 
indicate that sleep apnea was caused by an irregular work 
schedule, nor did it mention that the veteran, himself, had 
developed sleep apnea as the result of working on an 
irregular schedule. As such, there is no basis for finding 
that the veteran's sleep apnea was directly incurred in or 
aggravated by service.  Consequently, service connection is 
not warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303.  

Similarly, with regards to service connection on a secondary 
basis, the Board notes that, besides the veteran's own 
contentions, the evidence of record does not indicate that 
the veteran's sleep apnea is related to his service-connected 
esophagitis secondary to a hiatal hernia.  The veteran 
contends that his gastrointestinal difficulties caused a lack 
of sleep, resulting in nervousness and fatigue, which were 
documented in his service medical records.  Although the 
Board acknowledges, as indicated above, that the veteran 
complained of nervousness, fatigue, and gastrointestinal 
problems during service, the veteran's service medical 
records do not suggest that these conditions were related to 
sleep apnea.  Although the Board notes that the veteran's 
gastrointestinal symptoms were improved after his use of a 
continuous positive airway pressure machine, the veteran's 
post-service treatment do not specifically indicate that his 
sleep apnea is related to his service-connected esophagitis 
secondary to a hiatal hernia.  In other words, with regards 
to the question of whether sleep apnea was caused or made 
worse by any service-connected disability, the medical 
evidence of record is devoid of any evidence that indicates 
such an association.  Thus, any sleep apnea may not be said 
to be caused or made worse by the service-connected 
disability. As such, service connection on a secondary basis 
is not warranted.  38 C.F.R. § 3.310.  

Therefore, the Board concludes that the only evidence 
indicating that the veteran's sleep apnea is related to 
service or to his service connected disability are his own 
statements.  In this regard, it should be pointed out that, 
while the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, there is no indication 
that he is competent to comment upon diagnosis or the time of 
onset of his disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of September 2001, decision review officer decision issued in 
May 2002, the statement of the case issued in May 2002, and a 
February 2002 letter, that informed him of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of his 
claim, the type of evidence needed to prove his claim, and of 
which evidence, if any, should be obtained by the veteran, and 
which evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  Consequently, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  The Board finds that VA has attempted to obtain 
records from all sources identified by the veteran, including 
the veteran's post-service VA treatment records.  

As for whether further action should have been undertaken by 
way of obtaining a medical examination question of whether 
the veteran has sleep apnea that is related to service, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  In this case, although the veteran 
has been diagnosed with sleep apnea, a VA examination is not 
necessary as the record does not establish that the veteran's 
sleep apnea may be associated with an in-service event, 
injury, or disease, or with another service-connected 
disability.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).




ORDER

Service connection for sleep apnea is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

